DETAILED ACTION
This Office Action is in response to Amendment filed on September 17, 2021. 
In the instant amendment, claims 1, 11, and 20 are independent claims; claims 1-20 are previously presented.
Claims 1-20 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 17, 2021 has been entered. Claims 1, 11, and 20 are independent claims; claims 1-20 are previously presented. Applicant’s arguments to claims are NOT persuasive to overcome all claim rejections as set forth in the most recent office action mailed 06/18/2021.  

Response to Argument
On page 2 of remarks of 09/17/2021, applicant states that “in particular, a prior art reference must be read as a whole; the entire disclosure of the reference must be considered, including its teachings away from the claimed invention. See, MPEP §2145. The examiner cannot "stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole." In re Enhanced Security Research, LLC, 739 F.3d 1347, 1355 (Fed. Cir. 2014). The examiner cannot take a statement in the reference out of context and give it a meaning it would not have had to a person skilled in the art. Nor can the 
Examiner disagrees. In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). In response to Applicant’s arguments that “The examiner cannot take a statement in the reference out of context and give it a meaning it would not have had to a person skilled in the art. Nor can the examiner take a single aspect of a reference out of context and use it with hindsight to find obviousness”, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969).

In this case, applicant states that neither one of Linton or Miyagawa fairly suggests to also use a capacitive output. Examiner disagrees. Linton teaches that other types of contact based or non-contact sensor arrangements (i.e. capacitive touch sensor) may be used in a fuel level sensor (see [0058]). This fairly suggests that a capacitive output is used in a fuel level resistive fuel level sensor with conditions i.e. outputs that change as the fuel level changes, the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered.

On page 2 of remarks of 09/17/2021, applicant further states that in Wallman, the central teachings are to use a capacitive output to determine fluid level. Wallman does not fairly suggest to also use a resistive output. In response to Applicant’s arguments that “in Wallman, the central teachings are to use a capacitive output to determine fluid level. Wallman does not fairly suggest to also use a resistive output”, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, Linton teaches that other types of contact based or non-contact sensor arrangements (i.e. capacitive touch sensor) may be used in a fuel level sensor (see [0058]). This fairly suggests that a capacitive output is used in a fuel level sensor. Para. 0058 of Linton also suggests that a resistive fuel level sensor with conditions i.e. outputs that change as the fuel level changes, the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered. 

On page 2 of remarks of 09/17/2021, applicant further states that applicant further states that not one of Linton, Miyagawa, or Wallman suggests using a fluid level sensing device with a multi-channel engine controller, where one channel measures a resistive output and one channel measures a capacitive output. Examiner emphasizes that Linton teaches a broad concept of using a fluid level sensing device with a multi-channel ([0058]: the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered; this suggests that there will be multi-channel (at least two 

On page 2 of remarks of 09/17/2021, applicant further states that Applicant fails to see on which basis it can be argued that Linton is the primary reference to reject the claims on the basis of obviousness when it does not disclose any claim features. Examiner emphasizes that Examiner relies on Linton to teach a broad concept of: a resistive fuel level sensor with conditions i.e. outputs that change as the fuel level changes, the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered.

On pages 2-3 of remarks of 09/17/2021, applicant further states that “Miyagawa does not disclose using a first channel of a controller of an engine; Finally, the Examiner uses Wallman to show teachings of measuring a capacitive portion of a fluid level sensing device. However, the other features of the claims relating to the capacitive portion have not been shown to be disclosed in Wallman, Miyagawa or Linton”. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 30 of a fluid level sensing device 20 ([0026], [0044]: voltage applied from the voltage application circuit 40 to variable resistor 30 (which corresponds to “resistive portion”) of fluid level sensor 20 is a AC voltage, AC voltage corresponds to “input signal” or “AC excitation signal”; Since the AC voltage is applied to the resistive portion 30, hence, “generating an input signal and applying the input signal to a resistive portion of a fluid level sensing device”); measuring a first varying output of the resistive portion 30 of the fluid level sensing device 20 through a first channel of a controller 82 of the engine; translating the first varying output into a level of fluid ([0038]: meter control circuit 82 measures potential  of power terminal 25 which varies depending on electrical resistance of variable resistor 30, and determines the level of fuel 91; meter control circuit 82 corresponds to “a controller”; since the meter control circuit 82 measures the potential of the power terminal 25 through the power line 55, the detection line 71, and the interface 70; and since the power line 55, the detection line 71, and the interface 70 coupled to the meter control circuit or controller 82; hence, “the power line 55, the detection line 71, and the interface 70” corresponds to “a first channel” of a controller 82; [0079]: fluid level measurement system 100 can measure the level of fluid i.e. engine coolant or engine oil in a container of the vehicle; thus “measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; translating the first varying output into a level of fluid”). While Miyagawa does not explicitly teach “using a first channel of a controller of an engine”, Linton teaches a method for sensing a fluid level associated with an engine ([0036]).

Since Linton teaches a method for sensing a fluid level associated with an engine ([0036]), the method comprising: including a resistive fuel level sensor with conditions i.e. the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered; other types of contact based or non-contact sensor arrangements (i.e. capacitive touch sensor) may be used in a fuel level sensor ([0058]), and since Linton teaches store instructions for operation of the microcontroller ([0007]), and since Miyagawa teaches controller or meter control circuit 82 includes a processor that executes instructions from programs ([0037]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify fuel level sensing system of modified Linton with concept teachings of capacitive fluid level sensor of Wallman to include generating an input signal and applying the input signal to a resistive portion and a capacitive portion of a fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; and translating at least one of the first varying output and the second varying output into a level of fluid and outputting the level of fluid (as recited in claim 1); a system for sensing a fluid level associated with an engine, the system comprising: a processing unit; and a non-transitory computer readable medium having stored therein program code executable by the processing unit for: generating an input signal and applying the input signal to a resistive portion and a capacitive portion of a fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; and translating at least one of the first varying output and the second varying output into a level of fluid and outputting the level of fluid (as recited in claim 11). The reason which necessitated using a bridge circuit for readout of the tank capacitor is that there existed leakage paths from the capacitor to ground on either side of the tank capacitor; also, cable loading from the capacitor to the measuring devices 

Furthermore, applicant did not address motivation pointed out on pages 5-6 of the most recent office action mailed 06/18/2021.  

Accordingly, 103 rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, and further in further view of Wallman – US 3747407.
As to claims 1 and 11, Linton teaches a method for sensing a fluid level associated with an engine ([0036]), the method comprising: including a resistive fuel level sensor with conditions i.e. outputs that change as the fuel level changes, the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered ([0058]: other types of contact based or non-contact sensor arrangements (i.e. capacitive touch sensor) may be used in a fuel level sensor (see [0058]). This fairly suggests that a capacitive output is used in a fuel level sensor. Para. 0058 of Linton also suggests that a resistive fuel level sensor with conditions i.e. outputs that change as the fuel level changes, the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered). Linton further teaches controller 100 may be used in an ignition system to control ignition events (e.g. frequency or timing) in the combustion engine. A microprocessor in the ignition system could also be used to monitor the fuel level in the fuel tank, and to run or process the algorithms and instructions as noted herein to facilitate more accurate fuel level indications ([0035]). Linton further teaches microcontroller may perform additional functions with regard to more accurate fuel level reporting as well as for other systems related to the fuel system, engine or the tool or vehicle that includes the engine ([0036]). 
Linton does not explicitly teach generating an input signal and applying the input signal to a resistive portion and a capacitive portion of a fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; and translating at least one of the first varying output and the second varying output into a level of fluid and outputting the level of fluid.
Miyagawa teaches generating an input signal and applying the input signal to a resistive portion 30 of a fluid level sensing device 20 ([0026], [0044]: voltage applied from the voltage application circuit 40 to variable resistor 30 (which corresponds to “resistive portion”) of fluid level sensor 20 is a AC voltage, AC voltage corresponds to “input signal” or “AC excitation signal”; Since the AC voltage is applied to the resistive portion 30, hence, “generating an input signal and applying the input signal to a resistive portion of a fluid level sensing device”); measuring a first varying output of the resistive portion 30 of the fluid level sensing device 20 through a first channel of a controller 82 of the engine; translating the first varying output into a level of fluid ([0038]: meter control circuit 82 measures potential  of power terminal 25 which varies depending on electrical resistance of variable resistor 30, and determines the level of fuel 91; meter control circuit 82 corresponds to “a controller”; since the meter control circuit 82 measures the potential of the power terminal 25 through the power line 55, the detection line 71, and the interface 70; and since the power line 55, the detection line 71, and the interface 70 coupled to the meter control circuit or controller 82; hence, “the power line 55, the detection line 71, and the interface 70” corresponds to “a first channel” of a controller 82; [0079]: fluid level measurement system 100 can measure the level of fluid i.e. engine coolant or engine oil in a container of the vehicle; thus “measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; translating the first varying output into a level of fluid”).
Since Linton further teaches microcontroller may act as an interface between a fuel level sensing unit and an output (i.e. visible gauge or display in the vehicle), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify resistive fuel level sensor of Linton with concept teachings of resistive fuel level sensor of Miyagawa to include generating an input signal and applying the input signal to a resistive portion of a fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; translating the first varying output into a level of fluid; and outputting the level of fluid, to provide 
Linton and Miyagawa does not explicitly teach generating an input signal and applying the input signal to a capacitive portion of a fluid level sensing device; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; and translating the second varying output into a level of fluid and outputting the level of fluid.
Wallman teaches a concept of: generating an input signal and applying the input signal to a capacitive portion of a fluid level sensing device 10 (fig.1: A.C. source 20 generates and applies A.C. to capacitive plates of probe (or fluid level sensing device) 10 via bridge circuit 18; thus “generating an input signal and applying the input signal to a capacitive portion of a fluid level sensing device”); measuring a second varying output of the capacitive portion of the fluid level sensing device 10 through a second channel; and translating the second varying output into a level of fluid and outputting the level of fluid (col.3, lines 40-67 and col.4, lines 1-6: the probe, which include two plates, whose capacitance is dependent on liquid level; wherein amplifier 22 and demodulator 24 corresponds to “a second channel”; thus “measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel; and translating the second varying output into a level of fluid and outputting the level of fluid”).
Since Linton teaches a method for sensing a fluid level associated with an engine ([0036]), the method comprising: including a resistive fuel level sensor with conditions i.e. outputs that change as the fuel level changes, the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered i.e. a capacitive touch sensor, although others may be used ([0058]); since Linton teaches store instructions for operation of the microcontroller ([0007]); since Miyagawa teaches controller or meter control circuit 82 includes a processor that executes instructions from programs ([0037]);  since Linton teaches a broad concept of using a fluid level sensing device with a multi-channel ([0058]: the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered; this suggests that there will be multi-channel (at least two channels) used to convey information signal from the resistive fuel level sensor and other fuel level sensors), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify fuel level sensing system of modified Linton with concept teachings of capacitive fluid level sensor of Wallman to include generating an input signal and applying the input signal to a resistive portion and a capacitive portion of a fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; and translating at least one of the first varying output and the second varying output into a level of fluid and outputting the level of fluid (as recited in claim 1); a system for sensing a fluid level associated with an engine, the system comprising: a processing unit; and a non-transitory computer readable medium having stored therein program code executable by the processing unit for: generating an input signal and applying the input signal to a resistive portion and a capacitive portion of a fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; and translating at least one of the first varying output and the second varying output into a level of fluid and outputting the level of fluid (as recited in claim 11). The reason which necessitated using a bridge circuit for readout of the tank capacitor is that there existed leakage paths from the capacitor to ground on either side of the tank capacitor; also, cable loading from the capacitor to the measuring devices had to be effectively compensated for, to provide accurate readings of the tank capacitance; a bridge circuit effectively provided the 

As to claim 7, modified Linton above teaches all limitations of claim 1, it does not explicitly teach wherein a second varying output of the capacitive portion comprises applying a constant current and measuring an output voltage.
Wallman teaches another embodiment of generating an input signal (DC or constant current input signal) and applying the input signal to a capacitive portion of a fluid level sensing device; wherein a second varying output of the capacitive portion comprises applying a constant current and measuring an output current (fig.2 and fig.4; micro-ammeter 84 will give a direct indication of capacitance of tank capacitor 46 as in col.5, lines 11-14, wherein tank capacitor whose capacitance is dependent on liquid level in which the probe is inserted as in col.2, lines 43-46).
Since it is well known in the art that micro-ammeter can be used to measure an output voltage, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Linton with another embodiment of Wallman to include wherein a second varying output of the capacitive portion comprises applying a constant current and measuring an output voltage, to provide a capacitor probe unit for fuel gauge measurement wherein the capacitor variations can be read without the need of a bridge circuit (col.1, lines 59-62).

As to claim 16, claim 16 (wherein measuring a second varying output of the capacitive portion comprises applying a constant current and measuring an output voltage) is rejected as reasons stated in the rejection of claim 7.

As to claim 20, claim 20 (a fluid measuring system for an engine, the system comprising: a fluid level sensing device having a resistive portion and a capacitive portion; an engine controller coupled to the fluid level sensing device, the engine controller having a first channel and a second channel and configured for: generating an input signal and applying the input signal to the resistive portion and the capacitive portion of the fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through the first channel; measuring a second varying output of the capacitive portion of the fluid level sensing device through the second channel; and translating at least one of the first varying output and the second varying output into a level of fluid and outputting the level of fluid) is rejected as reasons stated in the rejection of claim 1.

Claims 2-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, and Wallman – US 3747407, and further in further view of Aghili – US 20180017430.
As to claims 2-4, modified Linton above teaches all limitations of claim 1, while modified Linton teaches wherein applying the input signal comprises applying AC excitation signal to fluid level sensing device (see reasons stated in the rejection of claim 1 above), it does not explicitly teach wherein generating the input signal comprises generating a DC input signal and converting the DC input signal into an alternating current (AC) excitation signal. 
Aghili teaches a concept of: inverter 48 is used to convert DC output of battery 46 (battery 46 generates DC output) into an AC output for use by electric motor 50 ([0033]).
Since Miyagawa teaches wherein applying the input signal comprises applying AC excitation signal to fluid level sensing device associated with an engine of a vehicle (see reasons stated in the rejection of claim 1 above) and since controller 82 is used to control operation of fluid level measurement system 100 (see fig.1 of Miyagawa), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed (as recited in claim 2); wherein the DC input signal is converted into the AC excitation signal inside the controller of the engine (as recited in claim 3); wherein the DC input signal is converted into the AC excitation signal for the first channel and for the second channel (as recited in claim 4). Because invention of modified Linton works with input signal, which AC excitation signal or AC signal, it is important to convert any input/power signal i.e. DC input signal (from battery) into AC excitation signal or AC signal.

As to claims 12-13, claim 12 (wherein generating the input signal comprises generating a DC input signal and converting the DC input signal into an alternating current (AC) excitation signal, and wherein applying the input signal comprises applying the AC excitation signal to the fluid level sensing device) and claim 13 (wherein the DC input signal is converted into the AC excitation signal for the first channel and for the second channel) are rejected as reasons stated in the rejection of claims 2-4.

Claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, and Wallman – US 3747407, and further in further view of Smitherman – US 4084436.
As to claim 9, modified Linton above teaches all limitations of claim 1, it does not explicitly teach wherein the resistive portion of the fluid level sensing device comprises a ladder of reed switches.
Smitherman teaches a concept of: wherein resistive portion of fluid level sensing device comprises a ladder of reed switches (fig.1-2 and abstract).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify resistive portion of the fluid level sensing 

As to claim 6, modified Linton above teaches all limitations of claim 1, it does not explicitly teach wherein measuring a first varying output of the resistive portion comprises applying a constant current and measuring an output voltage.
Smitherman teaches voltage source comprises a battery 37 (col.4, lines 8-9), which generates a constant current or direct current into resistive portion 15 (fig.2: tube 15 corresponds to “resistive portion” since it comprises plurality of reed switches in connection with resistors 25). Meter 35 reflects/measures amount of current flowing through the circuit and this is determined by the level of the fuel oil in the fuel oil storage tank 13, wherein remote metering device or meter 35 as shown in fig.2 comprises a voltage source measurement circuit for determining the strength of a voltage source (col.3, lines 53-68 and col.4, lines 1-25).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify resistive portion of the fluid level sensing device of modified Linton with fuel level measuring apparatus of Smitherman to include wherein measuring a first varying output of the resistive portion comprises applying a constant current and measuring an output voltage, to provide a fuel oil level measuring apparatus simple in structure and low in manufacturing cost which is extremely reliable and substantially maintenance free (col.1, lines 40-47).

As to claim 15, claim 15 (wherein measuring a first varying output of the resistive portion comprises applying a constant current and measuring an output voltage) is rejected as reasons stated in the rejection of claim 6.

As to claim 18, claim 18 (wherein the resistive portion of the fluid level sensing device comprises a ladder of reed switches) is rejected as reasons stated in the rejection of claim 9.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, and Wallman – US 3747407, and further in further view of Tward – US 4417473.
As to claim 10, modified Linton above teaches all limitations of claim 1, it does not explicitly teach a pair of capacitive plates separated by a spacing that receives the fluid therebetween. 
Tward teaches a pair of capacitive plates separated by a spacing that receives fluid therebetween (fig.1-2 and abstract).
Since Wallman teaches the probe includes two plates, generally coaxial conductive cylinders which form a capacitor, whose capacitance is dependent on the liquid level (col.3, lines 45-48), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify capacitive portion of the fluid level sensing device of modified Linton with multi-capacitor fluid level sensor of Tward to include a pair of capacitive plates separated by a spacing that receives the fluid therebetween, to provide a capacitive type fluid level sensor of multi-capacitor design in association with a simple alternating current bridge circuit, including detector and direct readout circuitry, which is insensitive to changes in the environmental characteristics of such fluid and its container, to fluid motion and misorientation of the container, or to stray capacitance in the sensor-bridge system (col.3, lines 20-27).

As to claim 19, claim 19 (wherein the capacitive portion of the fluid level sensing device comprises a pair of capacitive plates separated by a spacing that receives the fluid therebetween) is rejected as reasons stated in the rejection of claim 10.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, and Wallman – US 3747407, and further in further view of Kaibel – US 20200191637.
As to claim 5, modified Linton above teaches all limitations of claim 1, it does not explicitly teach calibrating the capacitive portion of the fluid level sensing device using the resistive portion.
Kaibel teaches a concept of: measurement signal of second sensor can be used as a calibration value for a measuring sensor arranged completely within the filling material ([0018]); the measuring sensors are capacitive measuring sensors, wherein it would be possible to use other measuring sensors like i.e. resistive sensors ([0027]). 
Since Linton teaches a general concept of using resistance value as a calibration factor to accommodate for variations among level sensors ([0046]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify fuel level sensing system of modified Linton with concept teachings of Kaibel to include calibrating the capacitive portion of the fluid level sensing device using the resistive portion, to calibrate output of a measuring sensor using other output of other measuring sensor ([0018]).

As to claim 14, claim 14 (wherein the program code is further executable for calibrating the capacitive portion of the fluid level sensing device using the resistive portion) is rejected as reasons stated in the rejection of claim 5.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, and Wallman – US 3747407, and further in further view of Da Silva – US 20200080910.
As to claim 8, modified Linton above teaches all limitations of claim 1, it does not explicitly teach wherein the first varying output and the second varying output are measured concurrently.
Da Silva teaches a concept of fluid volume is concurrently detected by different sensors ([0038]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify fuel level sensing system of modified Linton with concept teachings of Da Silva to include wherein the first varying output and the second varying output are measured concurrently. This is important to check to see if fluid level measurements are the same between different sensors. If the fluid level measurements are not the same or at least close, one of the different sensors is lost or must be calibrated. 

As to claim 17, claim 17 (wherein the first varying output and the second varying output are measured concurrently) is rejected as reasons stated in the rejection of claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20190265715, which teaches the fluid level sensor 130 may include a Reed switch and an electromagnetic component that floats on the fluid inside the container 150. The computer 110 may be programmed to determine that the fluid level L has dropped below the threshold T, upon an electromagnetic activation or deactivation of the Reed sensor. Additionally or alternatively, the level sensor 130 may include a capacitive, and/or any other type of level measuring sensor 130 that determines whether the fluid level L is above or below a predetermined threshold T ([0041]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861